                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-547-KDB-DCK

 WORLEY CLAIMS SERVICES, LLC,                          )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 TOM JEFFERIES; TIM SIMMONS;                           )
 ROBERT WILKEY and ALLCAT CLAIMS                       )
 SERVICES, LLC,                                        )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 37) filed by Kimberly J. Kirk, concerning David E. Stevens

on August 1, 2019. David E. Stevens seeks to appear as counsel pro hac vice for Defendants Tom

Jefferies, Tim Simmons, Robert Wilkey, and Allcat Claims Services, LLC. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 37) is GRANTED. David E. Stevens

is hereby admitted pro hac vice to represent Defendants Tom Jefferies, Tim Simmons, Robert

Wilkey, and Allcat Claims Services, LLC.

         SO ORDERED.

                                           Signed: August 1, 2019
